Electronically Filed
                                                    Supreme Court
                                                    SCWC-17-0000425
                                                    16-FEB-2018
                                                    02:02 PM




                         SCWC-17-0000425

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


  BANK OF AMERICA, N.A., SUCCESSOR BY MERGER TO BAC HOME LOANS
    SERVICING, LP, fka COUNTRYWIDE HOME LOANS SERVICING, LP,
           Plaintiff/Counterclaim Defendant-Appellee,

                               vs.

                        RANDALL M.L. YEE,
      SPECIAL ADMINISTRATOR OF THE ESTATE OF CARY THORNTON,
 Defendant/Counterclaim Plaintiff/Cross-Claim Defendant-Appellee,

                               and

          CENTRAL PACIFIC BANK, a Hawai#i Corporation,
Defendant/Counterclaim Plaintiff/Cross-Claim Plaintiff-Appellee,

                               and

 HAWAII-KAI MARINA HOME OWNERS ASSOCIATION ALSO KNOWN AS HAWAII
KAI MARINA COMMUNITY ASSOCIATION, AND SPINNAKER ISLE ASSOCIATION,
                      Defendants-Appellees.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
              (CAAP-17-0000425; CIV. NO. 12-1-0118)
        ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

           Petitioner-Appellant James Hall’s application for writ

of certiorari, filed on January 11, 2018, is hereby rejected.

           DATED:   Honolulu, Hawai#i, February 16, 2018.

                                  /s/ Mark E. Recktenwald

                                  /s/ Paula A. Nakayama

                                  /s/ Sabrina S. McKenna

                                  /s/ Richard W. Pollack

                                  /s/ Michael D. Wilson




                                  2